Opinion issued April 9, 2015




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                               NO. 01-14-00503-CR
                          ———————————
                    OMAR SANTANA ORTIZ, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                   On Appeal from the 56th District Court
                         Galveston County, Texas
                     Trial Court Cause No. 10CR3184


                      MEMORANDUM OPINION

      Appellant, Omar Santana Ortiz, pleaded guilty to the third-degree felony

offense of intoxicated assault with a vehicle. See TEX. PENAL CODE ANN. § 49.07

(West 2011). Pursuant to a plea bargain, the trial court assessed appellant’s
punishment at ten years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice (“TDCJ”) and ordered him to pay restitution. The

trial court suspended sentence of confinement, and placed appellant on community

supervision for a period of ten years.

      The State subsequently filed a motion to revoke appellant’s community

supervision. Appellant pleaded not true to all seven alleged violations of the terms

of his community supervision. After a hearing, the trial court found all seven

allegations to be true, revoked appellant’s community supervision, and sentenced

him to ten years in TDCJ and ordered him to pay restitution. Appellant timely filed

a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.

1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d

807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly

reviewed the record and he is unable to advance any grounds of error that warrant




                                          2
reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193

S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Thomas A. Martin must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).

                                           3
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4